DETAILED ACTION

Response to Amendment

This communication is in response to Amendment filed on August 08, 2021. Claim 1 has been amended. Claim 4 has been canceled.  No claim has been newly added. Therefore, claims 1-3 and 5-11 are pending for further examination.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 5 of patent application 10474223.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 16674630
Patent 10474223
     1. (Currently Amended) A method comprising:
     determining that a data buffer [[if]]of a hardware device has data to transfer
using powerline communication;
     measuring powerline noise in internal wiring coupled to the hardware
device;
     calculating a time to send the data;
     sending a signal to cause at least a portion of the internal wiring to be turned
off prior to transmitting the data of the data buffer of the hardware device when
the measured powerline noise is below a threshold; and
     transmitting the data of the data buffer when the measured powerline noise
is below a threshold.
   1.    (Currently Amended) A system comprising:
	power down hardware coupled to internal wiring of a premises to selectively power down a portion of the internal wiring on request; 
	wherein the power down hardware to include a sensor to sense noise on the internal wiring; and
	at least one hardware device to transmit a request to the power down hardware to selectively power down a portion of the internal wiring on request in response to noise in the internal wiring and to transmit data using power line communication hardware of the at least one hardware device while the portion of the internal wiring is powered down, wherein the at least one hardware device to include a power source to power the power line communication 
3.    (Original) The system of claim 1, wherein the at least one hardware device to
include a timer to count an amount of time to accumulate data in a buffer of the at least one hardware device.
     4.    (Original) The system of claim 3, wherein the at least one hardware device to
include a processor and a memory to store instructions, which when executed by the processor, to cause the processor to calculate an amount of time needed to transmit data in the buffer in the at least one hardware device.
     5.    (Original) The system of claim 1, wherein the at least one hardware device to
include a sensor to sense noise on the internal wiring.


As shown from the table above, claims 1, 3, 4, and 5 of patent 10474223 teaches the same concept of the instant application.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187